Exhibit 10.2.86
SECOND AMENDMENT TO THE
MIRANT SERVICES SUPPLEMENTAL BENEFIT (PENSION) PLAN
     WHEREAS, Mirant Services, LLC (“Company”) has adopted the Mirant Services
Supplemental Benefit (Pension) Plan, as most recently amended and restated,
effective as of January 1, 2009 (“Plan”); and
     WHEREAS, the Mirant Benefits Committee (“Committee”) is authorized pursuant
to Section 6.2 of the Plan to amend the Plan at any time, provided the amendment
to the Plan does not involve a substantial increase in cost to the Company or
any United States subsidiary or affiliate of the Mirant Corporation which also
has adopted this Plan;
     NOW, THEREFORE, the Committee hereby amends the Plan as follows effective
January 1, 2010:
1.
     A new subparagraph (iv) is hereby added to Section 5.2(a) as follows:

  “(iv)   The Committee, in its discretion, may elect to take FICA Taxes into
account on any date or dates prior to the Resolution Date but no earlier than
the date described in the following sentence. The earliest date FICA Taxes can
be taken into account is the later of (i) the date on which services are
rendered which creates the Pension Benefit subject to the FICA Tax or (ii) the
date on which the right to the Pension Benefit is no longer subject to a
substantial risk of forfeiture. (See Treasury
Regulation Section 31.3121(v)(2)-1(e)(4)(ii) or its successor.)”

*******************
     Except as amended herein by this Second Amendment, the Plan shall remain in
full force and effect as amended and restated by the Company prior to the
adoption of this Second Amendment.
     IN WITNESS WHEREOF, the Committee through a duly authorized officer of the
Company has adopted this Second Amendment to the Plan on this 3rd day of
December, 2010, to be effective as of the date listed above.

            MIRANT SERVICES, LLC
      By:   /s/ Kevin P. Boudreaux         Kevin P. Boudreaux        Vice
President, Administration   

 